Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, 4-8, 11-13, and 16-26 are allowed. Claims 2-3, 9-10, and 14-15 are canceled.
Response to the Argument
3.	101 rejection for claim 13-18 has been withdrawn in light of the amendment to the claim.
4.	112(b) rejection for claim 1-6 has been withdrawn in light of the amendment to the claim.
					Allowable Subject Matter
5.        The following is an examiner’s statement of reasons for allowance for claim 1:  
The closest prior art Ozog (Pub: 2011/0035073) appears to teaches a system for energy optimization, the system comprising: a processor; a memory coupled to the processor; the memory storing computer-executable instructions that, when executed by the processing device, cause the system to: receive information collector data from at least one information collector, the information collector data comprising energy usage; supervise the charge and discharge cycles of the BESS; operate a generator operably connected to the BESS based on the information collector data; and ensure that a minimum up/down time of the generator is satisfied based on controlling at least one parameter of the BESS.
Imes (Pub: 2010/0076613) appears to teach identify historical events that result in curtailment of renewable energy production; determine whether there is a curtailment of renewable energy production of the renewable energy generation system based at least on the historical events.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Claims 4-6, and 19-22 are allowed due to their direct/indirect dependency on claim 1.
7.	Independent claim 7, and 13 recites the similar allowable limitation as claim 1. Hence independent claim 7, and 13 are allowed. Claims 8, 11-12, and 23-26 are allowed due to their dependency over the claim 7. Claims 16-18 are allowed due to their dependency over claim 13.

Conclusion                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116